


EXHIBIT 10.1
 
 
Invibio®
biomedical solutions
Invibio LTD
Technology Centre Hillhouse International
Thornton Cleveleys. Lancashire FY5 4QD UK
Tel. +44 (0)1253 866812 Tel +44 (0)1253 851458
info@invibio.com                         www.invibio.com

22nd August 2014


LDR Medical
Technopole de L'Aube
BP 2-10 902
Troyes cedex 9
France


Dear Sirs,


Letter of Amendment in respect of Supply Agreement between Invibio Ltd. and LDR
Medical dated January 31 2003 and subsequent Amendments (the "Agreement").


Following our discussions we are writing to confirm that pursuant to section
27.1 of the Agreement we have agreed to make the following amendment to the
Agreement:


1.
Clause 3 of the Agreement shall be amended such that the Term of the Agreement
shall be extended until the 1st of October 2014 inclusive.



All capitalized terms used in this Letter shall have the same meaning as when
used in the Agreement.


This letter and all matters arising from or connected with it are governed by
English Law.


Except as expressly provided in this letter of amendment, all other terms,
conditions, and provisions of the Agreement shall continue in full force and
effect as provided therein.


 
 
 
/s/ Jonathan Parr
 
/s/ Eric Vigneron
An authorised signatory for and on behalf of Invibio, Ltd.
 
An authorised signatory for and on behalf of LDR Medical
 
 
 
Name: Jonathan Parr
 
Name: Eric Vigneron
Position: Financial Controller
 
Position: Deputy General Manager
Date: August 27, 2014
 
Date: August 27, 2014
 
 
 





